THE THIRTEENTH COURT OF APPEALS

                                   13-19-00449-CV


                                    Ex Parte O. P.


                                   On Appeal from the
                    404th District Court of Cameron County, Texas
                         Trial Cause No. 2019-DCL-02432-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, the Texas Department of Public Safety, although the agency is exempt from

payment.

      We further order this decision certified below for observance.

October 17, 2019